PER CURIAM.
The appeal in this case was-prosecuted to this court,, but it was transferred to the Springfield Court of Appeals under the provisons of an act of the Legislature, approved June 12, 1909. [See Laws of Missouri, 1909, p. 396; see, also, Sec. 3939, E. S. 1909.] Afterwards, the Springfield Court of Appeals disposed of the ease through an opinion prepared by Presiding Judge Nixon of that court, which may he found reported under the title of State ex rel. v. Musick, 145 Mo. App. 33, 130 S. W. 398. Subsequently, the Supreme Court declared the-legislative act, which purported to authorize the transfer of cases from one court of appeals to another for hearing and determination, to he unconstitutional, as will appear by reference to the cases of State ex rel. Dunham v. Nixon, 232 Mo. 98, 133 S. W. 336; State ex rel. Dressed Beef, etc. Co. v. Nixon, 232 Mo. 496, 134 S. W. 538; State ex rel. O’Malley v. Nixon, 233 Mo. 345, 138 S. W. 342. Because of such ruling of the Supreme Court, the case was thereafter transferred by the Springfield Court of Appeals to this court on the theory that the jurisdiction of the appeal continued to reside here and the proceedings had in the Springfield Court with reference thereto were coram non judice.
The case has been argued and submitted here and' duly considered. On examination of the several arguments advanced for a reversal of the judgment, we-are prepared to concur in the views of the Springfield'. Court heretofore expressly thereon and therefore-*216adopt as the statement of facts and the opinion of this court the opinion above referred to in the same case which, as before said, is reported under the title of State ex rel. v. Musick, 145 Mo. App. 33, 130 S. W. 398.
"We concur in the view expressed in the opinion above referred to and. for the reasons suggested therein. . The judgment should be reversed. It is so ordered.
All concur.